UNITED STATES DISTRICT COURT                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                 ELECTRONICALLY FILED
                                              DOC#
ALEX WRIGHT,
                                                           --_-J1--~c=a--,-L.....,~---~=
                                              oATEF-,L-E_o_:     •



                    Plaintiff,            17cv9737 (JGK)

          - against -                     ORDER

NEW MODA, LLC,

                    Defendant.

JOHN G. KOELTL, District Judge:

     A represented party that moves for summary judgment against

a prose party is required to comply with Local Civil Rule 56.2.

The plaintiff was prose on September 3, 2019 when the defendant

moved for summary judgment. Therefore, the defendant must serve

and file as a separate document, together with the papers in

support of the motion, the Notice to Pro Se Litigant Who Opposes

a Motion For Summary Judgment found at Local Civil Rule 56.2,

the full text of Federal Rule of Civil Procedure 56, and the

full text of Local Civil Rule 56.1. The defendant should serve

the plaintiff at his mailing address as well as his known email

addresses and file proof of service with the Court. The

plaintiff will have twenty-one days from the date of service to

respond to the defendant's motion for summary judgment.

     If the plaintiff fails to respond, the Court will decide

the motion on the papers already submitted. If the plaintiff

responds, the defendant may reply ten days after the plaintiff's
response. The defendant should file proof of service promptly

after serving papers on the plaintiff.

SO ORDERED.

Dated:    New York, New York
          November 9, 2019

                                   United States District Judge
